 


 HR 1831 ENR: Evidence-Based Policymaking Commission Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 1831 
 
AN ACT 
To establish the Commission on Evidence-Based Policymaking, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Evidence-Based Policymaking Commission Act of 2016. 2.EstablishmentThere is established in the executive branch a commission to be known as the Commission on Evidence-Based Policymaking (in this Act referred to as the Commission).
3.Members of the commission
(a)Number and appointmentThe Commission shall be comprised of 15 members as follows: (1)Three shall be appointed by the President, of whom—
(A)one shall be an academic researcher, data expert, or have experience in administering programs; (B)one shall be an expert in protecting personally-identifiable information and data minimization; and
(C)one shall be the Director of the Office of Management and Budget (or the Director's designee). (2)Three shall be appointed by the Speaker of the House of Representatives, of whom—
(A)two shall be academic researchers, data experts, or have experience in administering programs; and (B)one shall be an expert in protecting personally-identifiable information and data minimization.
(3)Three shall be appointed by the Minority Leader of the House of Representatives, of whom— (A)two shall be academic researchers, data experts, or have experience in administering programs; and
(B)one shall be an expert in protecting personally-identifiable information and data minimization. (4)Three shall be appointed by the Majority Leader of the Senate, of whom—
(A)two shall be academic researchers, data experts, or have experience in administering programs; and (B)one shall be an expert in protecting personally-identifiable information and data minimization.
(5)Three shall be appointed by the Minority Leader of the Senate, of whom— (A)two shall be academic researchers, data experts, or have experience in administering programs; and
(B)one shall be an expert in protecting personally-identifiable information and data minimization. (b)ExpertiseIn making appointments under this section, consideration should be given to individuals with expertise in economics, statistics, program evaluation, data security, confidentiality, or database management.
(c)Chairperson and co-ChairpersonThe President shall select the chairperson of the Commission and the Speaker of the House of Representatives shall select the co-chairperson. (d)Timing of appointmentsAppointments to the Commission shall be made not later than 45 days after the date of enactment of this Act.
(e)Terms; vacanciesEach member shall be appointed for the duration of the Commission. Any vacancy in the Commission shall not affect its powers, and shall be filled in the manner in which the original appointment was made. (f)CompensationMembers of the Commission shall serve without pay.
(g)Travel expensesEach member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 4.Duties of the commission (a)Study of dataThe Commission shall conduct a comprehensive study of the data inventory, data infrastructure, database security, and statistical protocols related to Federal policymaking and the agencies responsible for maintaining that data to—
(1)determine the optimal arrangement for which administrative data on Federal programs and tax expenditures, survey data, and related statistical data series may be integrated and made available to facilitate program evaluation, continuous improvement, policy-relevant research, and cost-benefit analyses by qualified researchers and institutions while weighing how integration might lead to the intentional or unintentional access, breach, or release of personally-identifiable information or records; (2)make recommendations on how data infrastructure, database security, and statistical protocols should be modified to best fulfill the objectives identified in paragraph (1); and
(3)make recommendations on how best to incorporate outcomes measurement, institutionalize randomized controlled trials, and rigorous impact analysis into program design. (b)ClearinghouseIn undertaking the study required by subsection (a), the Commission shall—
(1)consider whether a clearinghouse for program and survey data should be established and how to create such a clearinghouse; and (2)evaluate—
(A)what administrative data and survey data are relevant for program evaluation and Federal policy-making and should be included in a potential clearinghouse; (B)which survey data the administrative data identified in subparagraph (A) may be linked to, in addition to linkages across administrative data series, including the effect such linkages may have on the security of those data;
(C)what are the legal and administrative barriers to including or linking these data series; (D)what data-sharing infrastructure should be used to facilitate data merging and access for research purposes;
(E)how a clearinghouse could be self-funded; (F)which types of researchers, officials, and institutions should have access to data and what the qualifications of the researchers, officials, and institutions should be;
(G)what limitations should be placed on the use of data provided; (H)how to protect information and ensure individual privacy and confidentiality;
(I)how data and results of research can be used to inform program administrators and policymakers to improve program design; (J)what incentives may facilitate interagency sharing of information to improve programmatic effectiveness and enhance data accuracy and comprehensiveness; and
(K)how individuals whose data are used should be notified of its usages. (c)ReportUpon the affirmative vote of at least three-quarters of the members of the Commission, the Commission shall submit to the President and Congress a detailed statement of its findings and conclusions as a result of the activities required by subsections (a) and (b), together with its recommendations for such legislation or administrative actions as the Commission considers appropriate in light of the results of the study.
(d)DeadlineThe report under subsection (c) shall be submitted not later than the date that is 15 months after the date a majority of the members of the Commission are appointed pursuant to section 3. (e)DefinitionIn this section, the term administrative data means data—
(1)held by an agency or a contractor or grantee of an agency (including a State or unit of local government); and (2)collected for other than statistical purposes.
5.Operation and powers of the commission
(a)Executive branch assistanceThe heads of the following agencies shall advise and consult with the Commission on matters within their respective areas of responsibility: (1)The Bureau of the Census.
(2)The Internal Revenue Service. (3)The Department of Health and Human Services.
(4)The Department of Agriculture. (5)The Department of Housing and Urban Development.
(6)The Social Security Administration. (7)The Department of Education.
(8)The Department of Justice. (9)The Office of Management and Budget.
(10)The Bureau of Economic Analysis. (11)The Bureau of Labor Statistics.
(12)Any other agency, as determined by the Commission. (b)MeetingsThe Commission shall meet not later than 30 days after the date upon which a majority of its members have been appointed and at such times thereafter as the chairperson or co-chairperson shall determine.
(c)Rules of procedureThe chairperson and co-chairperson shall, with the approval of a majority of the members of the Commission, establish written rules of procedure for the Commission, which shall include a quorum requirement to conduct the business of the Commission. (d)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
(e)ContractsThe Commission may contract with and compensate government and private agencies or persons for any purpose necessary to enable it to carry out this Act. (f)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.
(g)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 6.Funding (a)In generalSubject to subsection (b) and the availability of appropriations—
(1)at the request of the Director of the Census, the agencies identified as Principal Statistical Agencies in the report, published by the Office of Management and Budget, entitled Statistical Programs of the United States Government, Fiscal Year 2015 shall transfer funds, as specified in advance in appropriations Acts and in a total amount not to exceed $3,000,000, to the Bureau of the Census for purposes of carrying out the activities of the Commission as provided in this Act; and (2)the Bureau of the Census shall provide administrative support to the Commission, which may include providing physical space at, and access to, the headquarters of the Bureau of the Census, located in Suitland, Maryland.
(b)Prohibition on new fundingNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise available for the Bureau of the Census or the agencies described in subsection (a)(1). 7.Personnel (a)DirectorThe Commission shall have a Director who shall be appointed by the chairperson with the concurrence of the co-chairperson. The Director shall be paid at a rate of pay established by the chairperson and co-chairperson, not to exceed the annual rate of basic pay payable for level V of the Executive Schedule (section 5316 of title 5, United States Code).
(b)StaffThe Director may appoint and fix the pay of additional staff as the Director considers appropriate. (c)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay for a comparable position paid under the General Schedule.
8.TerminationThe Commission shall terminate not later than 18 months after the date of enactment of this Act.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 